United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 21, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 02-41550
                        Conference Calendar



WARREN G. SMITH, JR.,

                                    Plaintiff-Appellant,

versus

BOWIE COUNTY, TX, Sheriff Department’s Head Authorities
Officials; DEWAYNE CANNON, Warden; BI-STATE BUILDING J
CENTER, Sheriff Department’s Officials; MICHAEL P. CLAGHORN,
Correctional Official; ROBERT YATES, Correctional Official,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 5:01-CV-289
                       --------------------

Before KING, Chief Judge, and JOLLY and STEWART, Circuit Judges.

PER CURIAM:*

     Proceeding pro se and in forma pauperis, Warren G. Smith,

Jr., Texas prisoner # 490679, filed an interlocutory appeal from

the denial of his motion for injunctive relief in his 42 U.S.C.

§ 1983 suit.   Smith has failed to brief any relevant issue and

therefore his appeal is DISMISSED AS FRIVOLOUS.   See Howard v.

King, 707 F.2d 215, 219-20 (5th Cir. 1983); 5TH CIR. R. 42.2.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-41550
                                -2-

     The dismissal of this appeal counts as a strike under 28

U.S.C. § 1915(g).   Cf. In Re: Jacobs, 213 F.3d 289, 291 (5th Cir.

2000).   Smith is warned that, if he accumulates two more strikes

pursuant to 28 U.S.C. § 1915(g), he may not proceed in forma

pauperis in any civil action or appeal filed while he is

incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.   See 28 U.S.C.

§ 1915(g).

     APPEAL DISMISSED AS FRIVOLOUS; SANCTION WARNING ISSUED.